Citation Nr: 0816205	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-16 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of human 
immunodeficiency virus (HIV).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a skin disease.


REPRESENTATION

Appellant represented by:	American Red Cross




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claims of 
entitlement to service connection for the above noted issues.


FINDINGS OF FACT

1.  HIV, hypertension, and a skin disorder were not shown in 
service or for many years thereafter.

2.  HIV, hypertension, and a skin disorder are not related to 
service.

3.  Diagnoses of PTSD or heart disease have not been shown.


CONCLUSIONS OF LAW

1.  Residuals of HIV were not incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).

2.  Hypertension was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).

3.  Heart disease was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).

4.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(a) (2007).

5.  A skin disease was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b) (1).

In October 2004 and February 2005, prior to the initial 
adjudication of these claims, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  An April 2006 Statement of the Case also provided 
notice of the law pertaining to disability ratings and 
effective date regulations, in accord with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

No prejudice has been alleged in the timing of these notices, 
and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a timing 
defect may be cured by the issuance of fully compliant 
notification followed by a re-adjudication of the claim).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records.  Consequently, the duty to notify 
and assist has been satisfied.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities, such as hypertension, when 
manifested to a compensable degree within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

HIV.  Taking into account all relevant evidence, the Board 
finds that the preponderance of the evidence of record is 
against a finding that HIV is related to service.  While he 
does have a current HIV diagnosis, his service medical 
records show no complaints of, or treatment, for this 
condition, and he does not appear to have been diagnosed with 
HIV until 1995, eighteen years after his separation from 
service.  

Furthermore, a November 1995 report of VA outpatient 
treatment specifically indicated that he had tested HIV 
negative a little over a year ago, but had recently tested 
positive for HIV.  He indicated that he had a history of IV 
drug use for over 12 years, but had not shared needles until 
recently.

Thus, the evidence does not show that the veteran acquired 
HIV until many years after service.  With no evidence having 
been presented to indicate that he had HIV in service, or for 
many years after service, and with no evidence having been 
presented to link his current HIV diagnosis to service, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for this condition.

Hypertension.  Taking into account all relevant evidence, the 
Board finds that the preponderance of the evidence of record 
is against a finding that the veteran's hypertension is 
related to service.  While he does have a current diagnosis 
of hypertension, the evidence does not show that he was 
diagnosed with hypertension in service, and the report of his 
separation examination dated August 1977 showed a blood 
pressure reading of 128/72, a normal reading.  

The medical evidence of record does not show that he was 
diagnosed with hypertension until April 1998.  At that time, 
a VA outpatient treatment record indicated that he had a 
blood pressure reading of 158/110, and he was noted to have 
hypertension or borderline hypertension.  Since that time, he 
has continued to receive treatment for hypertension, but no 
medical evidence has been presented linking this disability 
to service.  

Thus, with no evidence having been presented to indicate that 
he had hypertension in service, or for nearly 21 years after 
service, and with no evidence having been presented linking 
his current diagnosis of hypertension to service, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for this disability.

Heart Disease.  Taking into account all relevant evidence, 
the Board finds that the preponderance of the evidence of 
record is against a finding that the veteran has heart 
disease related to service.  In this regard, there is no 
medical evidence of record indicating that he at any time, 
prior, during, or after service, been diagnosed with any 
heart disease.  He has hypertension, which, as noted above, 
is not related to service, however, the entirety of his 
medical records associated with his claims file do not show 
that he has ever been diagnosed with heart disease.  

Incumbent on a grant of service connection is a finding that 
he has the disability for which service connection is sought.  
With no evidence having been presented to indicate that he 
has a diagnosis of any heart disease, the Board finds that 
the preponderance of the evidence of record is against a 
grant of service connection for this condition.

PTSD.  Taking into account all relevant evidence, the Board 
finds that the preponderance of the evidence of record is 
against a finding that the veteran has PTSD related to 
service.  In this regard, the Board notes that there is no 
medical evidence of record which indicates that he has, at 
any time, been diagnosed with PTSD.  Recently, in 2004, he 
was noted to have depression related to personal problems, 
not service, but he has not been found to have a diagnosis of 
PTSD, or any other psychiatric disorder related to service.  

The Board recognizes that the veteran submitted a PTSD 
questionnaire, in which he indicates that he initially had 
trouble in service due to personal problems with his wife, 
and was given an "Article 15" for this, after which, he 
reported he started having depression and substance abuse 
problems.  His personnel records do show that he received an 
Article 15 for insubordination in September 1975, in service; 
however, there is still no indication that he was seen for 
complaints of, or treatment for, any psychiatric disorder, in 
service, or for many years after service.

Incumbent on a grant of service connection is a finding that 
the veteran has the disability for which service connection 
is sought.  With no evidence having been presented to 
indicate that he has a diagnosis of PTSD, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for this condition.

Skin.  Taking into account all relevant evidence, the Board 
finds that the preponderance of the evidence of record is 
against a finding that the veteran has any current skin 
condition related to service.  Initially, the Board notes 
that he has not clearly stated what skin condition he is 
currently claiming.  

In service, he was seen several times with a diagnosis of 
pseudofolliculitis barbae, for which he was given a shaving 
profile.  However, the rest of his service medical records 
show no complaints of, or treatment for, any skin condition, 
and his report of separation examination dated August 1977 
found his skin to be completely normal.  

The evidence of record does not show any further complaints 
of, or treatment for, any skin condition until December 1995, 
when he was diagnosed with tinea pedis of the right foot.  
The evidence does not show further complaints of skin 
disability until September 2003, when he was found to have 
prurigo nodularis of the arms, as well as a darkened dry skin 
area covering 2-3 cm on his anterior mid calf, and a dark 
lesion on his right leg.  

At no time has any medical evidence linked any of these post 
service skin conditions to service.  Thus, with no evidence 
of record showing that he had any skin conditions upon 
separation from service, or for 18 years after service, and 
with no evidence of record linking those post service skin 
diagnoses to service, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for any skin disability.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As no evidence has been presented lining any of these claimed 
disabilities to service, the Board does not find that an 
examination is required for any of these claimed 
disabilities.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of HIV is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a skin disease is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


